               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:19CR3100

    vs.
                                                         ORDER
SEAN O'NEAL,

                Defendant.


    Upon arraignment of the defendant and an entry of plea of not guilty,

    IT IS ORDERED:

    1)    A trial date will not be set at this time. Instead, a status/detention
          hearing will be held before the undersigned magistrate judge at
          11:30 a.m. on November 1, 2019 in Courtroom 2, United States
          Courthouse and Federal Building, 100 Centennial Mall North,
          Lincoln, Nebraska to discuss case progression and a potential trial
          setting. Defendant, defense counsel, and counsel for the
          government shall be present at the conference.

    2)    The court finds that the time between today’s date and November 1,
          2019 is excluded under the Speedy Trial Act because although
          counsel have been diligent, additional time is needed to adequately
          review this case and failing to grant additional time might result in a
          miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
          timely object to this order as provided under this court’s local rules
          will be deemed a waiver of any right to later claim the time should
          not have been excluded under the Speedy Trial Act.

    October 22, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
